DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments, filed 02/05/2021, are acknowledged and have been considered by the Examiner. 
	Regarding the objections to the claims, the cancelation of claim 20 is acknowledged. Accordingly, the objection to claim 20 is withdrawn. 
	Regarding the rejections to the claims under 35 U.S.C. 112(b), the amendments to claims 1, 17, and 20 are acknowledged. Accordingly, the rejection of these claims under 35 U.S.C. 112(b) is withdrawn. 

Status of Claims
	Claims 1-26 were previously pending in the application, with claims 2-3, 18-19, and 21-22 having been previously canceled. 
	As of the remarks and amendments filed 02/05/2021, claims 1, 4-5, 7-9, 11-12, 15, 17, and 23-25 are amended; claims 2-3, 6, 10, 14, 16, 18-22, and 26 are canceled; and claims 27-34 are newly added. 
	Accordingly, claims 1, 4-5, 7-9, 11-13, 15, 17, 23-25, and 27-34 are under examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1, as well as dependent claims 4-5, 7-9, 11-14, 15, 23, and 27-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In the present application, the claimed invention is directed to an abstract idea. 
Claim 1 is drawn to a method, which does fall under the statutory categories of invention (Step 1: YES). 
However, claim 1 recites: “acquiring ultrasound video image data from moving an ultrasound probe over a body of a person, the ultrasound video image data showing at least one of intercostal spaces or rib shadows; automatically dividing the ultrasound video image data into video segments based on at least one of the intercostal spaces or the rib shadows, the video segments including a first video segment acquired during a first time period and a second video segment acquired during a second time period that is different than the first time period; temporally scaling at least one of the first and second video segments so the first and second video segments each take a same amount of time to play; and displaying a panoramic view including the first and second video segments, wherein both the first and second video segments take the same amount of time to play in the panoramic view.” The limitations of claim 1 recited above set forth the abstract idea, as the only structure required to perform these steps is a conventional, off-the-shelf computing device that includes a standard video manipulation program. Thus, this claim reads on a method of organizing human activity and/or a mental process, or an abstract idea (Step 2A: YES). 
This judicial exception is not integrated into a practical application because these claimed limitations recited above merely comprise a user following a set of steps, which constitutes a method of organizing human activity. While this abstract idea does require a structure, the structure required is 
Analyzing the claim as a whole, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps recited in claim 1, both when considered separately and in combination, amount to nothing more than a method of organizing human activity. The claim also does not purport to provide any improvement to the technology, which further weighs against patentability. Viewing all the additional claim limitations individually, or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea (Step 2B: NO). 
Claims 4-5, 7-9, 11-14, 15, 23, and 27-20 depend directly or indirectly from claim 1, and therefore these dependent claims rely upon the same abstract idea as the independent claim as set forth above. Additionally, the dependent claims listed do nothing more than further limit the specificity of the abstract idea, and do not remedy the patentability issues described above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	The rejections of independent method claim 1, and the dependent claims depending therefrom, are provided first. This will be followed by the rejections of independent system claim 17, and the dependent claims depending therefrom. The rejections of the claims will therefore not be provided in the same order that the claims are listed, but each of the claims is addressed individually nonetheless. 

Claims 1, 4, 7, 8, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jago (US 6416477 B1, hereinafter "Jago") in view of Yao et al. (US 2010/0185092 A1, hereinafter “Yao”), further in view of Hamilton et al. (US 2013/0253319 A1, hereinafter “Hamilton”). 

Regarding claim 1, Jago discloses: 
A method ("method of processing and displaying ultrasonic images" Jago: Col. 1) comprising: 
acquiring ultrasound video image data from moving an ultrasound probe over a body of a person ("panoramic ultrasound images are produced by acquiring images as an array transducer is translated in relation to an area to be scanned" Jago: Col. 2; "images are processed for display by a video processor 44 and displayed" Jago: Col. 5, lines 22-24),
automatically dividing the ultrasound video image data ("images are processed for display by a video processor" Jago: Col. 5, lines 22-24; "panoramic image is generally displayed as a static image, although it can also be displayed in motion when acquired and displayed in a synchronized manner as with the assistance of a heart gate (ECG signal)" Jago: Cols. 7-8) into video segments ("FIG. 1 illustrates three beam steering directions by the scanlines indicated at A, B, and C. The scanlines at A are steered to the left, the scanlines at B are steered to the right, and the 20 scanlines at C are steered straight ahead from the array transducer" Jago: Col. 3, Fig. 1; In this case, the segments of interest are the image frames acquired from scanlines at A, B, and C, respectively. To clarify further, segment of interest 1 is the group of image frames acquired from scanlines at A, segment of interest 2 is the group of image frames acquired from scanlines at B, and segment of interest 3 is the group of image frames acquired from scanlines at C), 
displaying a panoramic view including the first and second video segments ("panoramic image is generally displayed as a static image, although it can also be displayed in motion when acquired and displayed in a synchronized manner as with the assistance of a heart gate (ECG signal)" Jago: Cols. 7-8; "combined by a combiner 74 to form a new panoramic image, which is coupled to the video processor 44 for viewing on the display 50" Jago: Col. 5, Fig. 2). 
Jago remains silent on: 

automatically dividing the ultrasound video image data into video segments based on at least one of the intercostal spaces or the rib shadows, 
the video segments including a first video segment acquired during a first time period and a second video segment acquired during a second time period that is different than the first time period; 
temporally scaling at least one of the first and second video segments so the first and second video segments each take a same amount of time to play; and
wherein both the first and second video segments take the same amount of time to play in the panoramic view.
However, in a similar invention in the same field of endeavor, Yao teaches an analysis image generating unit that generates section images from volume analysis data that is collected by sending an ultrasound wave down to a region under the ribs (Abstract): 
the ultrasound video image data ("ultrasonic image generated by the image generating unit 151 and outputs the image as a video signal" Yao: [0051]) showing at least one of intercostal spaces or rib shadows ("the projected intercostal tissue regions and the rib shadows are alternately arranged, as illustrated in FIG. 8" Yao: [0078]); 
automatically dividing the ultrasound video image data ("ultrasonic image generated by the image generating unit 151 and outputs the image as a video signal" Yao: [0051]) into video segments based on at least one of the intercostal spaces or the rib shadows ("positional information acquiring unit detects the rib extending direction by performing a filtering process on each of section images along scan lines of the ultrasonic wave in the three-dimensional ultrasonic images to detect a boundary between a rib region and an intercostal region" Yao: Claim 3).  
	Examiner notes that the step of “automatically dividing the ultrasound video image data into video segments” was recited as being disclosed by Jago, as Jago clearly discloses automatically dividing based on at least one of the intercostal spaces or the rib shadows, as described above. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems with spatial compounded panoramic imaging disclosed by Jago, by including the ultrasonic diagnostic apparatus as taught by Yao. One of ordinary skill in the art would have been motivated to make this modification because "[in] accordance with the relative displacement of the rib extending direction, the display image generating unit 151a generates a panoramic image by, for example, superimposing the plane-C images generated from different items of the volume display data on one another, as illustrated in FIG. 14. In this manner, an ultrasonic image that covers all the area in which the ultrasound probe 1 moves is displayed, and thus the effectiveness of the doctor's image diagnosis incorporating ultrasonic images can be improved" (Yao: [0114]-[0115]). 
	The combination of Jago and Yao remains silent on: 
the video segments including a first video segment acquired during a first time period and a second video segment acquired during a second time period that is different than the first time period; 
temporally scaling at least one of the first and second video segments so the first and second video segments each take a same amount of time to play; and
wherein both the first and second video segments take the same amount of time to play in the panoramic view.
However, in a similar invention in the same field of endeavor, Hamilton teaches acquiring and analyzing multiple ultrasound image data loops (Abstract): 
through a series of video loops" Hamilton: [0035]) that is different than the first time period ("image data can be collected over a cyclical event such as the cardiac cycle or a portion (e.g., subcycle) of a cardiac cycle, collected over multiple acquisitions of the same tissue at different intervals of time (e.g., intermittently, at set time points, continuously), collected over multiple acquisitions of the same tissue in response to a stimulation event, or collected from tissue of different types and/or subjects (e.g., patients)" Hamilton: [0009]); 
temporally scaling at least one of the first and second video segments ("Step S122, which recites temporally synchronizing the ultrasound data according to the collection loops" Hamilton: [0012], Fig. 2) so the first and second video segments each take a same amount of time to play ("the ultrasound data may alternatively be temporally synchronized according to any suitable and relevant parameter, including absolute time" Hamilton: [0012]); and
wherein both the first and second video segments take the same amount of time to play in the panoramic view ("the ultrasound data may alternatively be temporally synchronized according to any suitable and relevant parameter, including absolute time" Hamilton: [0012]).
	While Hamilton may not mention a first and a second video segment taking the same amount of time to play in the panoramic view, the combination of Jago, Yao, and Hamilton nonetheless teach this limitation. Hamilton provides a clear teaching that the ultrasound data (multiple collection loops, representing multiple ultrasound video segments) may be temporally synchronized according to any suitable and relevant parameter, including absolute time. The step of temporally synchronizing ultrasound loops (or ultrasound video segments) according to absolute time directly reads on this limitation. 


Regarding claim 4, the combination of Jago, Yao, and Hamilton discloses: 
The method of claim 1, as described above. 
	Hamilton further teaches: 
temporally synchronizing the first and second video segments that are displayed in the panoramic view ("Step S122, which recites temporally synchronizing the ultrasound data according to the collection loops" Hamilton: [0012], Fig. 2).

Regarding claim 7, the combination of Jago, Yao, and Hamilton discloses: 
The method of claim 1, as described above. 
	Jago further discloses: 
wherein the ultrasound video image data is acquired while moving the ultrasound probe in a first direction and then in a different, second direction ("Image A' is the first to be acquired" Jago: Col. 6; "Image B' is next acquired and aligned with image A'" Jago: Col. 7; "When image C' is acquired and aligned with image B'" Jago: Col. 7; "acquire images A', B', and C' in succession" Jago: Col. 6; [As shown in Fig. 1, the A beams are oriented to the left, the B beams are oriented to the right, and the C beams are oriented vertically. Based on this figure, and the disclosure that the A, B, and C images are to be 

Regarding claim 8, the combination of Jago, Yao, and Hamilton discloses: 
The method of claim 1, as described above. 
	Yao further discloses: 
wherein the ultrasound video image data represents a lung and ribs of the person ("region beneath the ribs"  Yao: [0078]; [Fig. 5A clearly shows both the lungs and ribs of a patient.]),
and the video segments ("outputs the image as a video signal to the monitor" Yao: [0051]) are inter-rib video segments located between the ribs of the person ("detect the boundary of the rib region and the intercostal region (see (2) in FIG. 7A)" Yao: [0073]).

Regarding claim 27, the combination of Jago, Yao, and Hamilton discloses: 
The method of claim 1, as described above. 
	Hamilton further teaches: 
wherein displaying the panoramic view comprises displaying the first and second video segments as repeating video loops ("Step S110 recites receiving a set of ultrasound data, characterizing a tissue, collected over a first collection loop and a second collection loop, which functions to obtain image data loops from which motion characteristics regarding the tissue can be derived and compared. Each loop over which the ultrasound data is collected may capture any suitable tissue event. Preferably, the tissue event is a repeated or repeatable event to facilitate comparisons between tissue events" Hamilton: [0009], Fig. 1),
and wherein both of the repeating video loops take the same amount of time to play in the panoramic view ("the ultrasound data is temporally synchronized according to tissue motion phase, as opposed to including absolute time" Hamilton: [0012]).


Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jago in view of Yao and Hamilton, further in view of Weng et al. (US 5782766 A, hereinafter "Weng").

Regarding claim 11, the combination of Jago, Yao, and Hamilton discloses: 
The method of claim 1, as described above. 
The combination of Jago, Yao, and Hamilton remains silent on: 
automatically examining frames of the ultrasound video image data to identify one or more regions of interest.
However, in a similar invention in the same field of endeavor, Weng teaches a method and corresponding apparatus for creating composite, panoramic images, in which ultrasonic image frames are correlated (Abstract): 
automatically examining frames of the ultrasound video image data to identify one or more regions of interest ("select a frame of particular interest" Weng: Col. 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems disclosed by Jago, by including the method and apparatus for generating and displaying panoramic ultrasound images as taught by Weng. One of ordinary skill in the art would have been motivated to make this modification because "a critical need exists for a method to combine each of the discrete frames produced by an ultrasonic imaging system into a single image" (Weng: Col. 2). 

Regarding claim 12, the combination of Jago, Yao, and Hamilton discloses: 
The method of claim 1, as described above. 
The combination of Jago, Yao, and Hamilton remains silent on: 
determining one or more of a speed or a direction at which the ultrasound probe is moved over the person based on the ultrasound video image data.
However, in a similar invention in the same field of endeavor, Weng teaches a method and corresponding apparatus for creating composite, panoramic images, in which ultrasonic image frames are correlated (Abstract): 
determining one or more of a speed or a direction at which the ultrasound probe is moved over the person based on the ultrasound video image data ("speed of motion of the transducer is also estimated and a "speedometer" is displayed" Weng: Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems disclosed by Jago, by including the method and apparatus for generating and displaying panoramic ultrasound images as taught by Weng. One of ordinary skill in the art would have been motivated to make this modification because "a critical need exists for a method to combine each of the discrete frames produced by an ultrasonic imaging system into a single image" (Weng: Col. 2). 

Regarding claim 13, the combination of Jago, Yao, and Hamilton discloses: 
The method of claim 12, as described above. 
The combination of Jago, Yao, and Hamilton remains silent on: 
displaying a notification to an operator of the ultrasound probe of one or more of the speed at which the ultrasound probe is moved being faster than an upper designated speed limit, the speed at which 
However, in a similar invention in the same field of endeavor, Weng teaches a method and corresponding apparatus for creating composite, panoramic images, in which ultrasonic image frames are correlated (Abstract): 
displaying a notification to an operator of the ultrasound probe of one or more of the speed at which the ultrasound probe is moved being faster than an upper designated speed limit, the speed at which the ultrasound probe is moved being slower than a lower designated speed limit, or a change in the direction in which the ultrasound probe is moved over the person ("a "speedometer" display 916 is generated, which indicates to the user whether he is at any given moment moving the transducer within acceptable speed limits. In the example illustrated in FIG. 9, the display is in the form of a meter with three fields: too slow (-), acceptable (OK), and too fast (+), with a displayed needle indicating the current speed by its orientation" Weng: Col. 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems disclosed by Jago, by including the method and apparatus for generating and displaying panoramic ultrasound images as taught by Weng. One of ordinary skill in the art would have been motivated to make this modification because "a critical need exists for a method to combine each of the discrete frames produced by an ultrasonic imaging system into a single image" (Weng: Col. 2). 

Regarding claim 15, the combination of Jago, Yao, and Hamilton discloses: 
The method of claim 1, as described above. 
The combination of Jago, Yao, and Hamilton remains silent on: 

displaying an indicator that notifies an operator of the ultrasound probe that the ultrasound probe is no longer acquiring the ultrasound video image data of the zone of interest.
However, in a similar invention in the same field of endeavor, Weng teaches a method and corresponding apparatus for creating composite, panoramic images, in which ultrasonic image frames are correlated (Abstract): 
determining that the ultrasound probe has been moved and is no longer acquiring the ultrasound video image data of a zone of interest within the body of the person ("system should ideally also guide the user in maneuvering the ultrasound transducer" Weng: Col. 2); and
displaying an indicator that notifies an operator ("generating and displaying real-time probe guide information" Weng: Claim 1) of the ultrasound probe that the ultrasound probe is no longer acquiring the ultrasound video image data of the zone of interest.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems disclosed by Jago, by including the method and apparatus for generating and displaying panoramic ultrasound images as taught by Weng. One of ordinary skill in the art would have been motivated to make this modification because "a critical need exists for a method to combine each of the discrete frames produced by an ultrasonic imaging system into a single image" (Weng: Col. 2). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jago in view of Yao, Hamilton, and Weng, further in view of Lichtenstein et al. (“Relevance of Lung Ultrasound in the . 

Regarding claim 9, the combination of Jago, Yao, and Hamilton discloses: 
The method of claim 1, as described above. 
The combination of Jago, Yao, and Hamilton remains silent on: 
measuring movement of pleura in the ultrasound video image data; and
calculating a respiratory cycle timing of the patient based on the movement of the pleura that is measured in the ultrasound video image data.
However, in a similar invention in the same field of endeavor, Weng teaches a method and corresponding apparatus for creating composite, panoramic images, in which ultrasonic image frames are correlated (Abstract):  
calculating a respiratory cycle timing of the patient ("cycles of the heart may also be tracked from the image data themselves" Weng: Col. 15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems disclosed by Jago, by including the method and apparatus for generating and displaying panoramic ultrasound images as taught by Weng. One of ordinary skill in the art would have been motivated to make this modification because "a critical need exists for a method to combine each of the discrete frames produced by an ultrasonic imaging system into a single image" (Weng: Col. 2).  
	The combination of Jago, Yao, Hamilton, and Weng remains silent on: 
measuring movement of pleura in the ultrasound video image data; and
calculating a respiratory cycle timing of the patient based on the movement of the pleura that is measured in the ultrasound video image data.

measuring movement of pleura in the ultrasound video image data ("a movement in rhythm with respiration at the pleural line, indicating sliding of the visceral pleura against the parietal pleura" Lichtenstein Pg. 119); and
calculating a respiratory cycle timing of the patient based on the movement of the pleura that is measured in the ultrasound video image data ("a movement in rhythm with respiration at the pleural line" Lichtenstein Pg. 119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for generating and displaying panoramic ultrasound images disclosed by the combination of Jago, by including the study assessing the potential of lung ultrasonography to diagnose acute respiratory failure as taught by Lichtenstein. One of ordinary skill in the art would have been motivated to make this modification because "lung ultrasound can help the clinician make a rapid diagnosis in patients with acute respiratory failure, thus meeting the priority objective of saving time" (Lichtenstein: Pg. 117). Furthermore, this study “allows satisfactory analysis of the intercostal space” (Lichtenstein: Pg. 119). 


Claims 5 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jago in view of Yao and Hamilton, further in view of Sui et al. (US 2007/0255137 A1, hereinafter "Sui").

Regarding claim 5, the combination of Jago, Yao, and Hamilton discloses: 
The method of claim 4, as described directly above. 
	The combination of Jago, Yao, and Hamilton remains silent on: 

However, in a similar invention in the same field of endeavor, Sui teaches an ultrasound data acquisition for extended field of view imaging or processing (Abstract), that includes a way of “accounting for physiological phase for determining relative position or combining data representing different volumes” (Sui: [0005]): 
wherein the first and second video segments are temporally synchronized with a respiratory cycle of the person ("Due to physiological cycles, such as the heart or breathing cycle, the scanned volume may be different depending on when the volume was scanned. By gating or selecting ultrasound data associated with a substantially same time in the physiological cycle, the relative position and resulting extended volume may be more likely correct" Sui: [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems with spatial compounded panoramic imaging disclosed by Jago, by including the extended volume ultrasound data display and measurement as taught by Sui. One of ordinary skill in the art would have been motivated to make this modification because of the benefit of "accounting for physiological phase for determining relative position or combining data representing different volumes" (Sui: Abstract). “By gating or selecting ultrasound data associated with a substantially same time in the physiological cycle, the relative position and resulting extended volume may be more likely correct" (Sui: [0038]).

Regarding claim 28, the combination of Jago, Yao, and Hamilton discloses: 
The method of claim 27, as described above. 
The combination of Jago, Yao, and Hamilton remains silent on: 

However, in a similar invention in the same field of endeavor, Sui teaches an ultrasound data acquisition for extended field of view imaging or processing (Abstract), that includes a way of “accounting for physiological phase for determining relative position or combining data representing different volumes” (Sui: [0005]):
wherein each of the repeating video loops in the panoramic view represents a same portion of the person's respiratory cycle ("Due to physiological cycles, such as the heart or breathing cycle, the scanned volume may be different depending on when the volume was scanned. By gating or selecting ultrasound data associated with a substantially same time in the physiological cycle, the relative position and resulting extended volume may be more likely correct" Sui: [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems with spatial compounded panoramic imaging disclosed by Jago, by including the extended volume ultrasound data display and measurement as taught by Sui. One of ordinary skill in the art would have been motivated to make this modification because of the benefit of "accounting for physiological phase for determining relative position or combining data representing different volumes" (Sui: Abstract). “By gating or selecting ultrasound data associated with a substantially same time in the physiological cycle, the relative position and resulting extended volume may be more likely correct" (Sui: [0038]).

Regarding claim 29, the combination of Jago, Yao, and Hamilton discloses: 
The method of claim 27, as described above. 
The combination of Jago, Yao, and Hamilton remains silent on: 
wherein each of the repeating video loops in the panoramic view represents one breath of the person.

wherein each of the repeating video loops in the panoramic view represents one breath of the person ("Due to physiological cycles, such as the heart or breathing cycle, the scanned volume may be different depending on when the volume was scanned. By gating or selecting ultrasound data associated with a substantially same time in the physiological cycle, the relative position and resulting extended volume may be more likely correct" Sui: [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems with spatial compounded panoramic imaging disclosed by Jago, by including the extended volume ultrasound data display and measurement as taught by Sui. One of ordinary skill in the art would have been motivated to make this modification because of the benefit of "accounting for physiological phase for determining relative position or combining data representing different volumes" (Sui: Abstract). “By gating or selecting ultrasound data associated with a substantially same time in the physiological cycle, the relative position and resulting extended volume may be more likely correct" (Sui: [0038]).


	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jago in view of Yao and Hamilton, further in view of Detore (US 2010/0039558 A1, hereinafter “Detore”). 

Regarding claim 23, the combination of Jago, Yao, and Hamilton discloses: 
The method of claim 1, as described above. 
The combination of Jago, Yao, and Hamilton remains silent on: 
wherein said temporally scaling at least one of the first and second video segments comprises temporally contracting the first video segment or temporally extending the first video segment.
However, in a similar invention in the same field of endeavor, Detore teaches systems and methods that include the process of contracting or expanding the video content of the video broadcast signal to accommodate a prescribed broadcast run time (Detore: [0002]): 
wherein said temporally scaling at least one of the first and second video segments ("the video expand/contract system 102 lengthens or shortens the run time of the input video signal 101" Detore: [0020]) comprises temporally contracting the first video segment ("contracted output video" Detore: [0041]) or temporally extending the first video segment ("expanded output video" Detore: [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems with spatial compounded panoramic imaging disclosed by Jago, by including the video expand/contract system as taught by Detore. One of ordinary skill in the art would have been motivated to make this modification because it allows "editing the content of an entire video program signal or program segments in order to contract or expand the total program run time to match the allocated run length or segment time" (Detore: [0007]). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jago in view of Yao and Hamilton, further in view of Sui and Detore.

Regarding claim 30, the combination of Jago, Yao, and Hamilton discloses: 
The method of claim 1, as described above, 

The combination of Jago, Yao, and Hamilton remains silent on: 
wherein the person had a faster respiratory rate during the first time period than during the second time period,
and wherein said temporally scaling comprises at least one of temporally extending the first video segment or temporally contracting the second video segment so both the first video segment and the second video segment take the same amount of time to play.
However, in a similar invention in the same field of endeavor, Sui teaches an ultrasound data acquisition for extended field of view imaging or processing (Abstract), that includes a way of “accounting for physiological phase for determining relative position or combining data representing different volumes” (Sui: [0005]): 
wherein the person had a faster respiratory rate during the first time period than during the second time period ("Due to physiological cycles, such as the heart or breathing cycle, the scanned volume may be different depending on when the volume was scanned. By gating or selecting ultrasound data associated with a substantially same time in the physiological cycle, the relative position and resulting extended volume may be more likely correct" Sui: [0038]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems with spatial compounded panoramic imaging disclosed by Jago, by including the extended volume ultrasound data display and measurement as taught by Sui. One of ordinary skill in the art would have been motivated to make this modification because of the benefit of "accounting for physiological phase for determining relative 
	The combination of Jago, Yao, Hamilton, and Sui remains silent on: 
wherein said temporally scaling comprises at least one of temporally extending the first video segment or temporally contracting the second video segment. 
However, in a similar invention in the same field of endeavor, Detore teaches systems and methods that include the process of contracting or expanding the video content of the video broadcast signal to accommodate a prescribed broadcast run time (Detore: [0002]): 
wherein said temporally scaling ("the video expand/contract system 102 lengthens or shortens the run time of the input video signal 101" Detore: [0020]) comprises at least one of temporally extending the first video segment ("expanded output video" Detore: [0045]) or temporally contracting the second video segment ("contracted output video" Detore: [0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems with spatial compounded panoramic imaging disclosed by Jago, by including the video expand/contract system as taught by Detore. One of ordinary skill in the art would have been motivated to make this modification because it allows "editing the content of an entire video program signal or program segments in order to contract or expand the total program run time to match the allocated run length or segment time" (Detore: [0007]). 


Claims 17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jago in view of Yao, further in view of Hamilton.

Regarding claim 17, Jago discloses: 
A system ("ultrasonic diagnostic imaging systems" Jago: Col. 1) comprising: 
an ultrasound probe ("scanhead 10" Jago: Col. 3, Fig. 1) configured to acquire ultrasound video image data ("panoramic image, which is coupled to the video processor" Jago: Col. 5, lines 41-43; "panoramic image is generally displayed as a static image, although it can also be displayed in motion when acquired and displayed in a synchronized manner as with the assistance of a heart gate (ECG signal)" Jago: Cols. 7-8) while moving over a body of a person ("panoramic ultrasound images are produced by acquiring images as an array transducer is translated in relation to an area to be scanned" Jago: Col. 2), 
one or more processors ("processor 30" Jago: Col. 5, Fig. 2) configured to: 
automatically divide the ultrasound video image data into segments ("FIG. 1 illustrates three beam steering directions by the scanlines indicated at A, B, and C. The scanlines at A are steered to the left, the scanlines at B are steered to the right, and the 20 scanlines at C are steered straight ahead from the array transducer" Jago: Col. 3, Fig. 1; In this case, the segments of interest are the image frames acquired from scanlines at A, B, and C, respectively. To clarify further, segment of interest 1 is the group of image frames acquired from scanlines at A, segment of interest 2 is the group of image frames acquired from scanlines at B, and segment of interest 3 is the group of image frames acquired from scanlines at C), 
display a panoramic view including the first and second video segments ("images are processed for display by a video processor 44 and displayed" Jago: Col. 5, lines 22-24; "combined by a combiner 74 to form a new panoramic image, which is coupled to the video processor 44 for viewing on the display 50" Jago: Col. 5, Fig. 2), 
Jago remains silent on: 
the ultrasound video image data showing at least one of intercostal spaces or rib shadows; and
based on at least one of the intercostal spaces or the rib shadows, 
the video segments including a first video segment acquired during a first time period and a second video segment acquired during a second time period that is different than the first time period; 
temporally scale at least one of the first and second video segments so both the first and second video segments take a same amount of time to play; and
wherein both the first and second video segments take the same amount of time to play in the panoramic view.
However, in a similar invention in the same field of endeavor, Yao teaches an analysis image generating unit that generates section images from volume analysis data that is collected by sending an ultrasound wave down to a region under the ribs (Abstract): 
the ultrasound video image data ("ultrasonic image generated by the image generating unit 151 and outputs the image as a video signal" Yao: [0051]) showing at least one of intercostal spaces or rib shadows ("the projected intercostal tissue regions and the rib shadows are alternately arranged, as illustrated in FIG. 8" Yao: [0078]); 
automatically divide the ultrasound video image data ("ultrasonic image generated by the image generating unit 151 and outputs the image as a video signal" Yao: [0051]) into segments based on at least one of the intercostal spaces or the rib shadows ("positional information acquiring unit detects the rib extending direction by performing a filtering process on each of section images along scan lines of the ultrasonic wave in the three-dimensional ultrasonic images to detect a boundary between a rib region and an intercostal region" Yao: Claim 3). 
Examiner notes that the step of “automatically dividing the ultrasound video image data into video segments” was recited as being disclosed by Jago, as Jago clearly discloses automatically dividing ultrasound image video data into video segments based on where the ultrasound image was acquired. based on at least one of the intercostal spaces or the rib shadows, as described above. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems with spatial compounded panoramic imaging disclosed by Jago, by including the ultrasonic diagnostic apparatus as taught by Yao. One of ordinary skill in the art would have been motivated to make this modification because "[in] accordance with the relative displacement of the rib extending direction, the display image generating unit 151a generates a panoramic image by, for example, superimposing the plane-C images generated from different items of the volume display data on one another, as illustrated in FIG. 14. In this manner, an ultrasonic image that covers all the area in which the ultrasound probe 1 moves is displayed, and thus the effectiveness of the doctor's image diagnosis incorporating ultrasonic images can be improved" (Yao: [0114]-[0115]). 
	The combination of Jago and Yao remains silent on: 
the video segments including a first video segment acquired during a first time period and a second video segment acquired during a second time period that is different than the first time period; 
temporally scale at least one of the first and second video segments so both the first and second video segments take a same amount of time to play; and
wherein both the first and second video segments take the same amount of time to play in the panoramic view.
However, in a similar invention in the same field of endeavor, Hamilton teaches acquiring and analyzing multiple ultrasound image data loops (Abstract): 
through a series of video loops" Hamilton: [0035]) that is different than the first time period ("image data can be collected over a cyclical event such as the cardiac cycle or a portion (e.g., subcycle) of a cardiac cycle, collected over multiple acquisitions of the same tissue at different intervals of time (e.g., intermittently, at set time points, continuously), collected over multiple acquisitions of the same tissue in response to a stimulation event, or collected from tissue of different types and/or subjects (e.g., patients)" Hamilton: [0009]); 
temporally scale at least one of the first and second video segments ("Step S122, which recites temporally synchronizing the ultrasound data according to the collection loops" Hamilton: [0012], Fig. 2) so both the first and second video segments take a same amount of time to play ("the ultrasound data may alternatively be temporally synchronized according to any suitable and relevant parameter, including absolute time" Hamilton: [0012]); and
wherein both the first and second video segments take the same amount of time to play in the panoramic view ("the ultrasound data may alternatively be temporally synchronized according to any suitable and relevant parameter, including absolute time" Hamilton: [0012]).
While Hamilton may not mention a first and a second video segment taking the same amount of time to play in the panoramic view, the combination of Jago, Yao, and Hamilton nonetheless teach this limitation. Hamilton provides a clear teaching that the ultrasound data (multiple collection loops, representing multiple ultrasound video segments) may be temporally synchronized according to any suitable and relevant parameter, including absolute time. The step of temporally synchronizing ultrasound loops (or ultrasound video segments) according to absolute time directly reads on this limitation. 


Regarding claim 31, the combination of Jago, Yao, and Hamilton discloses: 
The system of claim 17, as described above. 
	Hamilton further teaches: 
wherein the one or more processors ("a processor 210" Hamilton: [0024], Fig. 4) are configured to display the panoramic view by displaying the first and second video segments as repeating loops ("Step S110 recites receiving a set of ultrasound data, characterizing a tissue, collected over a first collection loop and a second collection loop, which functions to obtain image data loops from which motion characteristics regarding the tissue can be derived and compared. Each loop over which the ultrasound data is collected may capture any suitable tissue event. Preferably, the tissue event is a repeated or repeatable event to facilitate comparisons between tissue events" Hamilton: [0009], Fig. 1),
wherein both of the repeating video loops take the same amount of time to play while being displayed in the panoramic view ("the ultrasound data is temporally synchronized according to tissue motion phase, as opposed to absolute time; however, the ultrasound data may alternatively be temporally synchronized according to any suitable and relevant parameter, including absolute time" Hamilton: [0012]).


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jago in view of Yao and Hamilton, further in view of Detore. 

Regarding claim 24, the combination of Jago, Yao, and Hamilton discloses: 
The system of claim 17, as described above, 
wherein the one or more processors are configured to temporally scale at least one of the first and second video segments ("Step S122, which recites temporally synchronizing the ultrasound data according to the collection loops" Hamilton: [0012], Fig. 2). 
The combination of Jago, Yao, and Hamilton remains silent on: 
temporally scale at least one of the first and second video segments by temporally contracting the first video segment or temporally extending the first video segment.
However, in a similar invention in the same field of endeavor, Detore teaches systems and methods that include the process of contracting or expanding the video content of the video broadcast signal to accommodate a prescribed broadcast run time (Detore: [0002]):
temporally scale at least one of the first and second video segments ("the video expand/contract system 102 lengthens or shortens the run time of the input video signal 101" Detore: [0020]) by temporally contracting the first video segment ("contracted output video" Detore: [0041]) or temporally extending the first video segment ("expanded output video" Detore: [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems with spatial compounded panoramic imaging disclosed by Jago, by including the video expand/contract system as taught by Detore. One of ordinary skill in the art would have been motivated to make this modification because it allows "editing the content of an entire video program signal or program segments in order to contract 

	Regarding claim 25, the combination of Jago, Yao, and Hamilton discloses: 
The system of claim 24, as described above. 
	Hamilton further teaches: 
wherein the one or more processors are configured to apply temporal synchronization to the first and second video segments ("Step S122, which recites temporally synchronizing the ultrasound data according to the collection loops" Hamilton: [0012], Fig. 2).


Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jago in view of Yao and Hamilton, further in view of Sui.

	Regarding claim 32, the combination of Jago, Yao, and Hamilton discloses: 
The system of claim 31, as described above. 
	The combination of Jago, Yao, and Hamilton remains silent on: 
wherein each of the repeating video loops in the panoramic view represents a same portion of the person's breath cycle.
However, in a similar invention in the same field of endeavor, Sui teaches an ultrasound data acquisition for extended field of view imaging or processing (Abstract), that includes a way of “accounting for physiological phase for determining relative position or combining data representing different volumes” (Sui: [0005]): 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems with spatial compounded panoramic imaging disclosed by Jago, by including the extended volume ultrasound data display and measurement as taught by Sui. One of ordinary skill in the art would have been motivated to make this modification because of the benefit of "accounting for physiological phase for determining relative position or combining data representing different volumes" (Sui: Abstract). “By gating or selecting ultrasound data associated with a substantially same time in the physiological cycle, the relative position and resulting extended volume may be more likely correct" (Sui: [0038]).

Regarding claim 33, the combination of Jago, Yao, and Hamilton discloses: 
The system of claim 31, as described above. 
	The combination of Jago, Yao, and Hamilton remains silent on: 
wherein each of the repeating video loops in the panoramic view represents one breath of the person.
However, in a similar invention in the same field of endeavor, Sui teaches an ultrasound data acquisition for extended field of view imaging or processing (Abstract), that includes a way of “accounting for physiological phase for determining relative position or combining data representing different volumes” (Sui: [0005]): 
wherein each of the repeating video loops in the panoramic view represents one breath of the person ("Due to physiological cycles, such as the heart or breathing cycle, the scanned volume may be different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems with spatial compounded panoramic imaging disclosed by Jago, by including the extended volume ultrasound data display and measurement as taught by Sui. One of ordinary skill in the art would have been motivated to make this modification because of the benefit of "accounting for physiological phase for determining relative position or combining data representing different volumes" (Sui: Abstract). “By gating or selecting ultrasound data associated with a substantially same time in the physiological cycle, the relative position and resulting extended volume may be more likely correct" (Sui: [0038]).


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Jago in view of Yao and Hamilton, further in view of Sui and Detore.

Regarding claim 34, the combination of Jago, Yao, and Hamilton discloses: 
The system of claim 17, as described above, 
wherein the one or more processors ("a processor 210" Hamilton: [0024], Fig. 4) are configured to temporally scale at least one of the first and second video segments … so both the first and second video segments take the same amount of time to play ("the ultrasound data may alternatively be temporally synchronized according to any suitable and relevant parameter, including absolute time" Hamilton: [0012]).
The combination of Jago, Yao, and Hamilton remains silent on: 

and wherein the one or more processors are configured to temporally scale at least one of the first and second video segments by at least one of temporally extending the first video segment or temporally contracting the second video segment so both the first and second video segments take the same amount of time to play.
However, in a similar invention in the same field of endeavor, Sui teaches an ultrasound data acquisition for extended field of view imaging or processing (Abstract), that includes a way of “accounting for physiological phase for determining relative position or combining data representing different volumes” (Sui: [0005]): 
wherein the person had a faster respiratory rate during the first time period than during the second time period ("Due to physiological cycles, such as the heart or breathing cycle, the scanned volume may be different depending on when the volume was scanned. By gating or selecting ultrasound data associated with a substantially same time in the physiological cycle, the relative position and resulting extended volume may be more likely correct" Sui: [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems with spatial compounded panoramic imaging disclosed by Jago, by including the extended volume ultrasound data display and measurement as taught by Sui. One of ordinary skill in the art would have been motivated to make this modification because of the benefit of "accounting for physiological phase for determining relative position or combining data representing different volumes" (Sui: Abstract). “By gating or selecting ultrasound data associated with a substantially same time in the physiological cycle, the relative position and resulting extended volume may be more likely correct" (Sui: [0038]).
	The combination of Jago, Yao, Hamilton, and Sui remains silent on: 

However, in a similar invention in the same field of endeavor, Detore teaches systems and methods that include the process of contracting or expanding the video content of the video broadcast signal to accommodate a prescribed broadcast run time (Detore: [0002]): 
temporally scale at least one of the first and second video segments ("the video expand/contract system 102 lengthens or shortens the run time of the input video signal 101" Detore: [0020]) by at least one of temporally extending the first video segment ("expanded output video" Detore: [0045]) or temporally contracting the second video segment ("contracted output video" Detore: [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic systems with spatial compounded panoramic imaging disclosed by Jago, by including the video expand/contract system as taught by Detore. One of ordinary skill in the art would have been motivated to make this modification because it allows "editing the content of an entire video program signal or program segments in order to contract or expand the total program run time to match the allocated run length or segment time" (Detore: [0007]). 

Response to Arguments
	Applicant’s amendments to independent claims 1 and 17 are acknowledged. Each of these independent claims, as presently amended, are rejected under 35 U.S.C. 103, as described in full detail above in the 35 U.S.C. 103 rejection section of the present Office Action. Applicant’s arguments will now be addressed below. 

	Applicant submits that the combination of Jago and Hamilton does not teach all of the elements required by Applicant’s amended independent claims 1 and 17. 

	In response, Examiner respectfully submits that in light of the amendments to claims 1 and 17, a new ground of rejection is made over Jago in view of Yao and Hamilton. 

	Regarding amended claim 1, Applicant submits that the combination of Jago and Hamilton does not teach, “automatically dividing the ultrasound video image data into video segments based on at least one of the intercostal spaces or the rib shadows, the video segments including a first video segment acquired during a first time period and a second video segment acquired during a second time period that is different than the first time period" as required by Applicant's amended claim 1. 

	In response, Examiner respectfully submits that the limitations of claim 1 recited above are taught by the new ground of rejection, over Jago in view of Yao and Hamilton. Jago was previously cited in a prior Office Action for disclosing automatically dividing the ultrasound video image data into video segments based on where the ultrasound image data was acquired. Due to the added specificity of the amended claim 1, Yao has been introduced to teach the limitation of automatically dividing the ultrasound video image data into video segments based on at least one of the intercostal spaces or the rib shadows. Yao teaches an analysis image generating unit that generated section images from volume analysis data that is collected by sending an ultrasound wave down to a region under the ribs (Abstract). Yao further teaches that a "positional information acquiring unit detects the rib extending direction by performing a filtering process on each of section images along scan lines of the ultrasonic wave in the three-dimensional ultrasonic images to detect a boundary between a rib region and an intercostal region" (Yao: Claim 3). Thus, Yao teaches dividing the ultrasound video image data into video segments (section images) based on at least one of the intercostal spaces or the rib shadows (boundary between a rib region and an intercostal region). Regarding the remaining part of the above limitation, Hamilton is being relied upon by the Examiner to teach “the video segments including a first video segment acquired during a first time period and a second video segment acquired during a second time period that is at different intervals of time (e.g., intermittently, at set time points, continuously), collected over multiple acquisitions of the same tissue in response to a stimulation event, or collected from tissue of different types and/or subjects (e.g., patients)" (Hamilton: [0009]). Thus, Hamilton clearly shows that the image data (ultrasound video segments) can be acquired at two different time periods. 

	Applicant submits that the combination of Jago and Hamilton does not teach, "temporally scaling at least one of the first and second video segments so the first and second video segments each take a same amount of time to play" as required by Applicant's amended claim 1. 
	Applicant further submits that Applicant uses the term “scale” or “scaling” to refer to adjusting a length of time that a video, or a loop based on the video, takes to play. Applicant submits that Applicant uses the term “synchronize” to refer to adjusting to align with a physiological cycle, such as a respiratory cycle. Applicant submits that Hamilton is teaching a technique more akin to temporal synchronization rather than temporal scaling. 

	In response, Examiner respectfully submits that Hamilton discloses that “the ultrasound data may alternatively be temporally synchronized according to any suitable and relevant parameter, including absolute time” (Hamilton: [0012]). While Hamilton may not use the exact working of the claim, and may not mention a first and a second video segment taking the same amount of time to play, Hamilton nonetheless provides a clear teaching of this limitation. Examiner respectfully submits that Hamilton’s disclosure that the ultrasound data may be temporally synchronized according to absolute time, as conceded by Applicant in the first paragraph of Page 11 of the Remarks, directly reads on the limitation of temporally scaling at least one of the first and second video segments so the first and second video segments each take a same amount of time to play. 


	Applicant further submits that in order to make the distinction more clear, Applicant has amended independent claim 1 to require, inter alia, “temporally scaling at least one of the first and second video segments so the first and second video segments each take a same amount of time to play.” Applicant has added language clarifying that "temporally scaling" refers to a process that results in the first and second video segments taking a same amount of time to play. Applicant submits that while Hamilton may teach temporal synchronization based on tissue motion phase or absolute time, Hamilton absolutely does not teach, "temporally scaling at least one of the first and second video segments so the first and second video segments each take a same amount of time to play." Applicant submits that there is no teaching within Hamilton of temporally scaling two video segments so that the two video segments both take the same amount of time to play, and submits that Jago does not remedy this deficiency of Hamilton. Ultimately, Applicant submits that the combination of Jago and Hamilton does not teach or suggest "temporally scaling at least one of the first and second video segments so the first and second video segments each take a same amount of time to 

	Examiner respectfully acknowledges Applicant’s amendments to independent claim 1, and respectfully submits that this particular limitation has already been addressed in the present Response to Arguments. Examiner has also already addressed Applicant’s submission of the distinction between use of the terms “temporally scaling” and “temporally synchronizing.” Examiner does not find the argument – that Hamilton absolutely does not teach "temporally scaling at least one of the first and second video segments so the first and second video segments each take a same amount of time to play" – to be persuasive. Examiner respectfully submits that Hamilton’s teaching of temporal synchronization based on absolute time, as conceded by Applicant, directly reads on "temporally scaling at least one of the first and second video segments so the first and second video segments each take a same amount of time to play." Thus, Examiner respectfully submits that the combination of Jago, Yao, and Hamilton do in fact teach this limitation. 
	
	Applicant submits that claims 4-7 depend from claim 1 and should therefore be allowable for at least the same reasons as amended claim 1. 
	Applicant submits that amended claim 17 should be allowable for reasons generally similar to those discussed with respect to amended claim 1. 
	Applicant submits that claims 11-13 and 15 depend from amended claim 1, and the addition of Weng does not remedy any of the aforementioned deficiencies of the prior art that were discussed with respect to amended claim 1. 
	Applicant submits that claims 8-9 depend from claim 1, and the addition of Weng and Lichtenstein does not remedy any of the aforementioned deficiencies of the prior art that were discussed with respect to amended claim 1.
Applicant submits that claim 23 depends from amended claim 1 and that claims 24-25 depend from amended claim 17, and the addition of Detore does not remedy any of the aforementioned deficiencies of the prior art that were discussed with respect to amended claims 1 and 17.

	In response to each of these arguments from Applicant, Examiner respectfully submits that amended claim 1 is presently rejected under a new ground of rejection, under 35 U.S.C. 103 
	Accordingly, similarly amended independent claim 17, as well as the dependent claims, are also not allowable. The rejections of independent claim 17 and the dependent claims are provided in full detail above in the 35 U.S.C. 103 rejection section of the present Office Action.

Conclusion
The prior art made of record and not relied upon for the rejection of the independent claims is considered pertinent to applicant's disclosure. To be clear, Examiner is presently relying upon Detore for the rejection of certain dependent claims. However, Detore is also being included here in the relevant prior art section due to its relevance to the amended independent claims. 
In an interpretation where Hamilton is unable to be relied upon for the teaching of “temporally scaling at least one of the first and second video segments so the first and second video segments each take a same amount of time to play" – which Examiner DOES NOT find to be the case, and has indicated as much in the Response to Arguments above – Detore could be introduced to teach this limitation. 
	Detore teaches systems and methods that include the process of “contracting or expanding the video content of the video broadcast signal to accommodate a prescribed broadcast run time” (Detore: [0002]), and further teaches a “video expand/contract system 102 [that] lengthens or shortens the run time of the input video signal” (Detore: [0020]). Examiner respectfully submits that Detore’s teaching of “contracting or expanding the video content of the video broadcast signal to accommodate a prescribed broadcast run time” directly reads on limitation.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793